Citation Nr: 0630828	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1956 to January 1959 and from October 1960 to 
March 1965.

Procedural history

In an October 1965 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas denied the veteran's initial claim of entitlement to 
service connection for heart disease.  The veteran did not 
appeal.  The veteran subsequently raised the issue of his 
entitlement to service connection for heart disease on a 
number of occasions. 

In a January 1998 decision, the Board of Veterans' Appeals 
(the Board) found that new and material evidence had not been 
submitted to reopen the veteran's previously-denied claim of 
entitlement to service connection for a heart disorder.  The 
veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (the Court), which, upon motion by the 
Secretary of Veterans Affairs, vacated the Board's decision 
and remanded the matter to the Board for further proceedings.  
The Secretary's motion, granted by the Court, stated that the 
Board should consider the applicability of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1993) to the veteran's case.

In September 1999, the Board remanded this case to the RO, 
now located in North Little Rock, Arkansas, for 
readjudication in light of the Hodge decision.  The RO issued 
a supplemental statement of the case (SSOC) in August 2000 
that continued to deny the veteran's claim.

In a May 2002 decision, the Board found that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for a heart disorder had not been 
submitted.  The veteran filed a motion for reconsideration of 
the May 2002 Board decision, which was denied by the Board in 
February 2003.  

The veteran filed a claim to reopen his previously-denied 
claim of entitlement to service connection for a heart 
disorder in March 2003.  This matter is before the Board on 
appeal of a June 2003 rating decision issued by the RO.

The veteran testified before a Decision Review Officer (DRO) 
at a personal hearing which was conducted at the North Little 
Rock RO in March 2004.  The transcript of the hearing is 
associated with the veteran's VA claims folder.  The DRO 
upheld the RO's decision in a May 2004 SSOC.

The Board notes that subsequent to the May 2004 SSOC the RO 
received updated VA treatment records without a waiver of 
initial consideration by the agency of original jurisdiction.  
However, as will be further detailed below, these records 
concern the current existence of the veteran's heart 
problems, which is not at issue here.  As such, a remand for 
consideration of this evidence is not necessary.  
See 38 C.F.R. § 20.1304 (2006).

The record reflects that the veteran was scheduled for a 
videoconference hearing in November 2004.  The veteran, 
however, failed to report for the hearing scheduled, and 
neither he nor his representative has requested any further 
rescheduling.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2006).

Issue not on appeal

In May 2002, the Board remanded the veteran's claim that an 
October 1965 rating contained clear and unmistakable error 
(CUE) for the issuance of a statement of the case (SOC) 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The 
RO issued an SOC pertaining to that issue in June 2002; 
however, the veteran did not submit a timely substantive 
appeal.  Accordingly, that issue is not currently before the 
Board.




FINDINGS OF FACT

1.  In May 2002, the Board denied the veteran's claim that 
new and material evidence had been submitted to reopen his 
previously-denied claim of entitlement to service connection 
for a heart disorder, on the basis that the record did not 
include competent medical evidence indicating that the 
veteran's pre-existing congenital heart abnormality was 
aggravated during service; or that any 
non-congenital heart problem was a result of his service 
decades earlier.

2.  The evidence associated with the claims folder subsequent 
to the Board's May 2002 decision is cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Board's May 2002 decision denying that new and 
material evidence had been submitted which was sufficient to 
reopen the previously-denied claim of entitlement to service 
connection for a heart disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Since the May 2002 Board decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for a heart 
disorder; therefore, the previously-denied claim is not 
reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his previously denied claim 
of entitlement to service connection for a heart disorder.  


Duty to Assist and Notify

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, in April 2003, the veteran was sent a letter 
informing him of the evidence necessary to and information 
required to reopen his claim of entitlement to service 
connection for a heart disorder based on the submission of 
new and material evidence; they also defined what qualifies 
as "new" and "material" evidence.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Board realizes that this letter did not notify the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
was eventually granted for a heart disorder.  However, since 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Hence, no further notice is 
needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  


Pertinent law and regulations

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection- congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2005); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  VA's General Counsel, 
however, has held that service connection can be granted for 
congenital abnormalities which are aggravated by service. 
See VAOPGCPREC 82- 90 (July 18, 1990) [a disease considered 
by medical authorities to be of familial (or hereditary) 
origin by its very nature preexist claimants' military 
service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Finality/new and material evidence

In general, decisions by the Board are final.  38 U.S.C.A. § 
7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2005).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in March 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

The veteran's prior claim of entitlement to service 
connection for a heart disorder was denied by the Board in 
May 2002, on that basis that new and material evidence which 
was sufficient to reopen the claim had not been received.  
The Board referred to the December 1956 entrance examination 
which noted that the veteran entered service with a pre-
existing congenital heart defect.  [As noted in the law and 
regulations section above, a congenital defect is not 
considered a disease for purposes of VA compensation.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn, 
supra.]  The Board found that the record on appeal did not 
include new and material evidence indicating that the veteran 
had anything other than a congenital heart defect before, 
during or for years after service.  The Board further found 
that, even allowing that the veteran's pre-existing heart 
problem was a congenital abnormality rather than a defect 
(and therefore potentially compensable with proof of 
aggravation), the record on appeal did not include new and 
material evidence indicating that the veteran's pre-existing 
congenital heart condition was aggravated in service.  
Finally, the Board found that the record on appeal did not 
include new and material evidence indicating that any of the 
veteran's current non-congenital heart problems were a result 
of his service decades earlier.

The May 2002 Board decision is final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2005).  As 
explained above, the veteran's claim for service connection 
for a heart disorder may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted (i.e. after May 2002) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely: whether the veteran's pre-
existing heart problem was a congenital abnormality rather 
than a congenital defect, and if so, whether the pre-existing 
congenital abnormality was aggravated in service; or whether 
the veteran's current heart problems are related to the 
veteran's military service over four decades ago.  See 
38 C.F.R. § 3.156 (2005).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a heart disorder has 
not been received.  

The evidence added to the veteran's claims folder since that 
time consists of copies of the veteran's service medical 
records, VA outpatient records and the veteran's written 
statements and personal testimony at his March 2004 RO 
hearing.  
With respect to the veteran's service medical records, such 
were of record at the time of the May 2002 Board decision.  
Accordingly, this evidence is redundant of the evidence 
already in the claims folder and is not new.

The majority of the VA medical records are duplicate copies 
of records in the claims file at the time of the May 2002 
Board decision and are therefore not new.  The veteran 
submitted some recent VA medical records document ongoing 
medical treatment for heart problems.  These records do not 
indicate whether the pre-existing heart condition was a 
congenital abnormality which was aggravated during service or 
whether current non-congenital heart problems are related to 
the veteran's military service.  As such, the VA medical 
treatment records are not new and material.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].

With respect to the veteran's statements and testimony to the 
effect that his pre-existing heart abnormality was aggravated 
in service or that his current non-congenital heart problems 
are related to service, such evidence is cumulative and 
redundant of statements made prior to the May 2002 decision 
and accordingly is not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Moreover, lay persons without medical 
training are not competent to opine on medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran's pre-existing 
heart condition was a congenital abnormality which was 
aggravated in service or that his current non-congenital 
heart problems are related to service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  The evidence 
submitted subsequent to the Board's May 2002 denial of the 
veteran's claim is cumulative and redundant of the evidence 
of record at that time, and it therefore does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2005).  Accordingly, new and material 
evidence has not been submitted, and the claim for 
entitlement to service connection for a heart disorder is not 
reopened.  The benefit sought on appeal remains denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a heart disorder is 
denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


